         Case 3:19-cv-04975-JSC Document 19 Filed 08/26/19 Page 1 of 3



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL L. NEWMAN
     Senior Assistant Attorney General
 3   CHEROKEE DM MELTON
     Supervising Deputy Attorney General
 4   JENNIFER C. BONILLA
     LISA CISNEROS
 5   JULIA HARUMI MASS
     ANITA GARCIA VELASCO
 6   BRENDA AYON VERDUZCO
     ANNA RICH, State Bar No. 230195
 7   Deputy Attorneys General
        1515 Clay Street, 20th Floor
 8      P.O. Box 70550
        Oakland, CA 94612-0550
 9      Telephone: 510-879-0296
        Fax: 510-622-2270
10      E-mail: Anna.Rich@doj.ca.gov
     Attorneys for Plaintiff State of California
11

12                             IN THE UNITED STATES DISTRICT COURT

13                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

14

15

16
      STATE OF CALIFORNIA, DISTRICT OF                         Case No. 3:19-cv-04975
17    COLUMBIA, STATE OF MAINE,
      COMMONWEALTH OF                                          ADMINISTRATIVE MOTION TO
18    PENNSYLVANIA and STATE OF                                EXCEED APPLICABLE PAGE LIMITS
      OREGON,                                                  FOR PLAINTIFFS’ MOTION FOR
19                                                             PRELIMINARY INJUNCTION
                                             Plaintiffs,
20                                                             Judge:        Hon. Jacqueline Scott Corley
                     v.                                        Trial Date:   None Set
21                                                             Action Filed: August 16, 2019

22    U.S. DEPARTMENT OF HOMELAND
      SECURITY; KEVIN MCALEENAN, in his
23    official capacity as Acting Secretary of
      Homeland Security; U.S. CITIZENSHIP
24    AND IMMIGRATION SERVICES; and
      KENNETH T. CUCCINELLI, in his official
25    capacity as Acting Director of U.S. Citizenship
      and Immigration Services,
26
                                           Defendants.
27

28
                                                           1
                                                      Plaintiffs Admin. Mot. to Exceed Page Limit (3:19-cv-04975)
        Case 3:19-cv-04975-JSC Document 19 Filed 08/26/19 Page 2 of 3



 1           NOTICE OF MOTION AND MOTION FOR ADMINISTRATIVE RELIEF

 2         PLEASE TAKE NOTICE that Plaintiffs the State of California, the District of Columbia,

 3   the State of Maine, the Commonwealth of Pennsylvania, and the State of Oregon (collectively,

 4   the States) hereby respectfully move under N.D. Cal. Civil Local Rule 7-11 for an order

 5   authorizing the States to exceed applicable page limits in their Memorandum of Points and

 6   Authorities in support of a Motion for Preliminary Injunction (PI Motion), and in support thereof,

 7   attached hereto as Exhibit A. To address the history and complexity of the Public Charge Rule

 8   that is being challenged in this lawsuit, the complex legal grounds supporting the PI Motion, and

 9   include sufficient evidence of harm for the multiple Plaintiff States that are seeking relief,
10   Plaintiff States request an additional 10 pages—or 35 pages total—for their PI Motion.
11                                              DISCUSSION
12         The States filed their Complaint challenging a rule recently issued by Defendants,

13   “Inadmissibility on Public Charge Grounds,” 84 Fed. Reg. 41,292 (Aug. 14, 2019) (to be codified

14   at 8 C.F.R. Parts 103, 212-14, 245, 248) (Rule). The Complaint asserted six causes of action and

15   contained 347 paragraphs. State of California, et al. v. U.S. Department of Homeland Security et

16   al., Case No. 3:19-cv-04975 (N.D. Cal. Aug. 16, 2019), DKT No. 1.

17         The Rule is currently set to take effect on October 15, 2019. Thus, the States are moving

18   for a motion for a preliminary injunction now in order to ensure that the Court has adequate time

19   to consider and hear this motion prior to that date, and to prevent unnecessary harm and
20   uncertainty to the States’ residents. The States’ PI Motion addresses their likelihood of

21   succeeding on various Administrative Procedure Act (APA) claims, as well as the irreparable

22   harm that the States will suffer as a result of the Rule.

23         The States have attempted in good faith to adhere to this Court’s page limit, but are unable

24   to do so in light of the amount of evidence (including 38 supporting declarations) and the

25   complexity of the legal issues presented by this case and Defendants’ 217-page Rule. Additional

26   pages are necessary, for example, to adequately discuss the statutory history of the public charge

27   law in the INA; the current Public Charge Rule’s provisions and departures from previous agency

28   determinations of public charge inadmissibility; how the Public Charge Rule will create a chilling
                                                        2
                                                      Plaintiffs Admin. Mot. to Exceed Page Limit (3:19-cv-04975)
        Case 3:19-cv-04975-JSC Document 19 Filed 08/26/19 Page 3 of 3



 1   effect that will impact communities far beyond the immigrants that the Rule directly regulates;

 2   how the Rule is exceeds Defendants’ statutory authority and is arbitrary and capricious; and the

 3   nature and extent of the irreparable harm facing Plaintiff States if a preliminary injunction is not

 4   granted. Declaration of William H. Downer, ¶ 4. In order to provide the necessary factual and

 5   legal information necessary for this Court to render an appropriate decision on the Motion for a

 6   Preliminary Injunction, the States require more than the usual 25-page limit for their brief. The

 7   States request an additional 10 pages—or 35 pages total—for their PI Motion.

 8         The States were not able to meet and confer with Defendants concerning this request for

 9   additional pages because counsel for Defendants have not yet appeared in this litigation or
10   submitted notices of appearance. Id., ¶ 5. Therefore, the States were not able to obtain a
11   stipulation from Defendants concerning the relief sought in this Motion. Id. The States would
12   not oppose a request from Defendants to similarly extend page limits in their response to
13   Plaintiffs’ PI Motion. Id., ¶ 6.1
14          For the reasons set forth above, the States respectfully request that the Court GRANT their
15   Administrative Motion for leave to exceed the applicable 25-page limit for the States’
16   Memorandum of Points ant Authorities in Support of the PI Motion, which has been filed
17   concurrently with this request.
18   Dated: August 26, 2019
                                                            Respectfully submitted,
19
                                                            XAVIER BECERRA
20                                                          Attorney General of California
                                                            CHEROKEE DM MELTON
21                                                          Supervising Deputy Attorney General
22

23                                                          /s/  Anna Rich                    _
                                                            ANNA RICH
24                                                          Deputy Attorney General

25                                                          Attorneys for State of California

26
            1
              Plaintiffs’ note for the Court that their motion to relate this case to another similar
27   lawsuit challenging the Rule, City and County of San Francisco, et al. v. U.S. Citizenship and
     Immigration Services, et al., Case No. 3:19-cv-04717-PJH (N.D. Cal. Aug. 13, 2019), is currently
28   pending. Dkt. No. 17.
                                                       3
                                                     Plaintiffs Admin. Mot. to Exceed Page Limit (3:19-cv-04975)
